DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 6 is objected to because of the following informalities:
In claim 6, line 2, “a horizontal surface” could be “the horizontal surface” since it was already defined in claim 5 unless applicant is defining a new horizontal surface.
Appropriate correction is required.  	  	 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Christensen (US 5377383) in view of Seo et al. (US 7879120), hereinafter Seo.
Regarding Claim 1, Christensen discloses or teaches a main body (Fig. 3, item 1); a dirty air inlet (Fig. 3, item 30) positioned at a front of the handheld vacuum cleaner and extending along an inlet axis (Fig. 3, the axis down the center of item 30); a separator axis (Fig. 3, center of item 19 in the direction from item 4 to item 23); Fig. 3, item 30 could be at any angle in relation to the vertical axis of item 19, forming an acute angle in Fig. 3) such that when the handheld vacuum cleaner is operated in a normal operating condition with the dirty air inlet pointed downwardly the separator axis is oriented vertically.
Christensen does not explicitly state or show a motor.  However, Seo teaches a motor (Fig. 2, Col. 3, lines 47-65).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to add to the vacuum cleaner in Christensen with a motor as in Seo, because having a motor would be necessary for the vacuum to function and remove dirt from the air as described in the patent.
Christensen does not explicitly state or show a cyclonic chamber.  However, Seo teaches a cyclonic chamber (Fig. 2, item 2, Col. 3, lines 19-25).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the container in Christensen to be a cyclonic chamber as in Seo, because having a cyclonic chamber would enhance the removal of dirt from the air.
Regarding Claim 2, Christensen discloses or teaches the acute angle is within a range of 40 degrees and 60 degrees (Fig. 3, item 30 could be at any angle in relation to the vertical axis of item 19).
Regarding Claim 3, Christensen discloses or teaches the acute angle is within a range of 45 degrees and 55 degrees (Fig. 3, item 30 could be at any angle in relation to the vertical axis of item 19).
Regarding Claim 4, Christensen discloses or teaches the acute angle is 50 degrees (Fig. 3, item 30 could be at any angle in relation to the vertical axis of item 19).
Regarding Claim 5, Christensen discloses or teaches a bottom surface (Fig. 3, can be laid on item 21 side, since a bottom surface location is not defined.  The vacuum could be turned until the axis of item 30 is at a nominal angle, 10 degrees, with respect to the horizontal surface.) upon which the vacuum cleaner is configured to be positioned on a horizontal surface, and wherein when the bottom surface is positioned on a horizontal surface, the inlet axis is within 10 degrees of horizontal.
Regarding Claim 6, Christensen discloses or teaches the bottom surface on a horizontal surface, the inlet axis is parallel with the horizontal surface. (Fig. 3, can be laid on item 21 side, since a bottom surface location is not defined.  The vacuum could be turned until the axis of item 30 is parallel with respect to the horizontal surface.)
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Christensen in view of Seo as applied to claim 1, in further view of Brown et al. (US 9962047), hereinafter Brown.
Regarding Claim 7, Christensen as modified by Seo does not explicitly state or show a wand.  However, Brown teaches a wand (Fig. 1, item 150).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to add to the inlet in Christensen as modified by Seo with a wand as in Brown, because having a wand extends the length of the inlet to make it easier for the user to pick up dirt.
Christensen as modified by Seo does not explicitly state or show a surface cleaning head.  However, Brown teaches a surface cleaning head (Fig. 1, item 154, cleaning head can be defined as anything attaching to wand since it is not defined in the claim scope or specification).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to add to the inlet in Christensen as modified by Seo with a surface cleaning head as in Brown, because having a surface cleaning head allows to get dirt within carpet and other hard to reach areas easier for the user.
Regarding Claim 8, Christensen as modified by Seo does not explicitly state or show a wand axis.  However, Brown teaches a wand axis (Fig. 1, item 166).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to add to the inlet axis in Christensen as modified by Seo with a wand axis as in Brown, because having a wand axis in line with the inlet axis would ensure smooth suction of the dirt from the ground and up through the wand and inlet, allowing for maximum suction performance of the vacuum cleaner.
Regarding Claim 9, Christensen discloses or teaches a cyclonic separator assembly (Fig. 3, item 21) wherein the cyclonic separator assembly further includes a bottom (Fig. 3, item 4) that is openable when the wand is mounted to the dirty fluid inlet (Fig. 3, Col. 3, lines 50-60).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Grey et al. (US 9943199) Fig. 2 teaches a nozzle substantially parallel with the base as stated in claim 6.  Additional, Grey et al. (US 9943199) Fig. 2, item 44 and item 30 teaches a wand (designed to fit on nozzle, Col. 15, lines 40-55) and a cleaning head, since the applicant does not define what a cleaning head is in the claim 7.  Also, Grey et al. (US 9943199) Fig. 2, item 44 teaches a wand axis as stated in claim 8.  Lewis (US 2010/0205767) Fig. 1, para. 0020, indicates the nozzle to vacuum has an angle of about 45 degrees as stated in claims 1, 2, and 3.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy B. Brady whose telephone number is           (571) 270-5176.  The examiner can normally be reached on Monday - Thursday 7:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph J. Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/TIMOTHY B BRADY/Examiner, Art Unit 3723                                                                                                                                                                                                        02/04/2021




/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723